Title: Alexander Garrett to James Madison, 3 May 1827
From: Garrett, Alexander
To: Madison, James


                        
                            
                                Dear Sir.
                            
                            
                                
                                    Charlotttesville
                                
                                3rd. May 1827.
                            
                        
                        A day or two after the reciept of your favour of the 18th. ult, I went to Richmond in the hope, that I should
                            be able to make some arrangement either with the Literary board, or with the Banks, by which the loan, lately authorised
                            by the Legislature, would be taken up on favourable terms to the University; The absence of Mr. Daniel from Richmond,
                            prevented a meeting of the Literary board, on his return Mr. Johnson will procure a meeting & renew the
                            proposition of loan, and will advise you of the result; fearing that nothing might be done with the Literary board, I
                            applied to the Banks; neither of whom are disposed to take up the loan, at present; not for the want of a disposition to
                            accomodate the University; but, as I believe, for the want of ability to do so at this time; they say they are, at
                            present, pushed by the Northern banks, in whose favour the balance of trade now is; The Farmers bank I think would
                            accomodate us in about July next, if nothing better can be done, Finding myself disappointed in all my hopes; I knew not
                            where next to turn, untill consulting with my friend Mr. Jefferson Randolph who was with me in Richmond, when he proposed
                            as one of the trustees of his mother, to take up the loan; if, on consulting with Mr. Trist he should advise it—since our
                            return home, they have concluded to make a proposition for the loan, which they will forward to you in a few days; I
                            mentioned Mr. Randolphs suggestion to Mr. Johnson before I left Richmond, at which he seemed pleased; and drafted a
                            scheme for creating a stock, a copy of which Mr. Trist will send you: Most Respectfully Your. Most. Obt. Servt.
                        
                            
                                Alex: Garrett B. U. Va.
                        
                    